Memobandum Per Curiam.'
The counterclaim interposed by defendant is barred by the six months’ period of limitation contained in the contract entered into between the parties. Such limitation is to be considered on a parity with corresponding statutory provisions. (Amex Asphalt Corp. v. City of New York, 263 App. Div. 968, affd. 288 N. Y. 721.) The fact that the counterclaim arose out of the same contract upon which plaintiff’s cause of action is predicated, will not rescue the counterclaim in view of the prohibition contained in section 61 of the Civil Practice Act. (Fish v. Conley, 221 App. Div. 609; Garben v. McKittrick, 225 App. Div. 772.)
The order should be reversed, with ten dollars costs and disbursements, and motion granted.
Hammeb, Shiektag and Edee, JJ., concur.
Order reversed, etc.